                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                  IN THE UNITED STATES DISTRICT COURT                  October 24, 2018
                   FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                            HOUSTON DIVISION

BRANCH BANKING & TRUST CO.,             §
                                        §
            Plaintiff,                  §
                                        §
v.                                      §      CIVIL ACTION NO. H-17-2246
                                        §
GIVA, LLC, et. al,                      §
                                        §
            Defendants.                 §

                            MEMORANDUM OPINION

      Pending before the court is Plaintiff Branch Banking & Trust

Co.’s Motion for Summary Judgment (Docs. 25 & 26).1              The court has

considered the motion, the response, all other relevant filings,

and the applicable law.      For the reasons set forth below, the court

GRANTS Plaintiff’s motion.

                           I.   Case Background

      Plaintiff filed this action alleging that Defendants defaulted

on two promissory notes and breached guaranty agreements related to

those promissory notes.

A.   Procedural Background

      On July 21, 2017, Plaintiff filed its Original Complaint

against   Defendants:     (1)   Giva,   LLC   (“Giva”);    (2)    Emedik,      LLC

(“Emedik”); (3) EHealth Medical Billing, LLC (“EHMB”); (4) EHealth

Management, LLC (“EHMGMT”); (5) Holistic Physical Therapy, LLC



      1
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. See Doc. 23, Ord. Dated
Dec. 1, 2017.
(“HPT”); (6) Blandina Sison (“Sison”); (7) Gisela Siton (“Siton”).2

On September 11, 2017, Sison filed her Original Answer asserting a

general denial pursuant to the Federal Rules of Civil Procedure.3

On October 4, 2017, Giva, Emedik, EHMB, EHMGMT, HPT, and Siton,

filed their Verified Original Answer asserting affirmative defenses

and   a     general     denial      pursuant         to   the     Texas     Rules       of   Civil

Procedure.4     On May 1, 2018, Plaintiff filed its Motion for Summary

Judgment.5      None of the Defendants have responded to Plaintiff’s

Motion for Summary Judgment.

B.    Factual Background

      On October 31, 2013, Giva entered into an agreement with

Plaintiff and received a loan of $84,000 (the “$84K Loan”).6

Through Siton, Giva signed a promissory note memorializing the

agreement.7         On the same day, Sison executed a guaranty agreement

with Plaintiff for the $84K Loan (the “Sison $84K Guaranty”).8                                   At

the same time as Sison, Siton executed a guaranty agreement with



      2
              See Doc. 1, Pl.’s Orig. Compl. pp 1-2.

      3
              See Doc. 12, Def. Sison’s Orig. Ans.

      4
              See Doc. 13, Defs.’ Orig. Ans.

      5
              See Docs. 25 & 26, Pl.’s Mot. for Summ. J.

      6
            See Doc.        26-3,   Ex.   A-1   to   Pl.’s   Mot.   for   Summ.   J.,    $84K   Loan
Promissory Note.

      7
              See id.

      8
              See    Doc.   26-4,   Ex.   A-2   to   Pl.’s Mot.     for   Summ. J.,     Sison   $84K
Guaranty.

                                                 2
Plaintiff for the $84K Loan (the “Siton $84K Guaranty”).9

      On July 16, 2015, Giva, Emedik, EHMB, EHMGMT, and HPT, entered

into an agreement with Plaintiff and received a loan of $270,452.58

(the “$270K Loan”).10            Through Siton, Giva, Emedik, EHMB, EHMGMT,

and HPT signed a promissory note memorializing the agreement.11                                On

the same day, Sison executed a guaranty agreement with Plaintiff

for the $270K Loan (the “Sison $270K Guaranty”).12 At the same time

as Sison, Siton executed a guaranty agreement with Plaintiff for

the $270K Loan (the “Siton $270K Guaranty”).13

      Both loans required the debtors to make regular payments and

contained acceleration clauses in the event of a default.14                                   The

loans and guaranty agreements were originally made in favor of

Plaintiff and have never been transferred, assigned, or conveyed to

another party.15            Plaintiff would not have entered into the $84K



     9
               See   Doc.   26-5, Ex.   A-3   to   Pl.’s Mot.     for   Summ.   J.,   Siton   $84K
Guaranty.

      10
            See Doc.        26-6, Ex.   A-4 to     Pl.’s   Mot.   for   Summ. J.,     $270K   Loan
Promissory Note.

      11
               See id.

     12
               See Doc. 26-7. Ex. A-5 to Pl.’s Mot. for Summ. J., Sison $270K
Guaranty.

      13
              See Doc. 26-8, Ex. A-6 to Pl.’s Mot. for Summ. J., Siton $270K
Guaranty; Doc. 26-16, Ex. G to Pl.’s Mot. for Summ. J., Siton’s Resps. to Pl.’s
1 st Amd. Request for Admis. Resp. No. 14.

      14
            See Doc. 26-3, Ex. A-1 to Pl.’s Mot. for Summ. J., $84K Loan
Agreement pp. 1-2; Doc. 26-6, Ex. A-4 to Pl.’s Mot. for Summ. J., $270K Loan
Agreement pp. 1-2.

     15
               See Doc. 26-2, Ex. A to Pl.’s Mot. for Summ. J., Custodian of Records
Aff. ¶¶ 5-6.

                                               3
Loan Agreement and the $270K Loan Agreement without Sison and

Siton’s entering into the $84K Loan Guaranty and the $270K Loan

Guaranty.16      No payment has been made pursuant to either loan since

at least July 18, 2017.17

      On October 19, 2016, Plaintiff sent Defendants a “NOTICE OF

DEFAULT, OPPORTUNITY TO CURE AND INTENT TO ACCELERATE” (the “Demand

Letter”).18      The Demand Letter gave Defendants notice that they had

defaulted and demanded cure and payment on or before 10:00 a.m. on

October 31, 2016.19        The Defendants failed to cure their defaults

under the loans.20        On November 1, 2016, Plaintiff sent Defendants

a “NOTICE OF ACCELERATION” making the outstanding balances on the

loans due in full.21

      As of April 12, 2018, the outstanding amounts due on the $84K

Loan are: (1) $42,105.24 in principal; (2) $2,467.89 in interest;

(3) $1,592.85 in late charges; and (4) a per diem accrual of




      16
               See id. ¶¶ 8-12.

      17
            See Docs. 26-11, 26-12, 26-13, 26-14, 26-15, & 26-16, Exs. B, C, D,
E, & F to Pl.’s Mot. for Summ. J., Defs.’ Resps. to Pl.’s 1 st Amd. Request for
Admis. Resps. Nos. 16 & 18; Doc. 26-2, Ex. A to Pl.’s Mot. for Summ. J.,
Custodian of Records Aff. ¶ 7.

      18
               See Doc 26-20, Ex. I-2 to Pl.’s Mot. for Summ. J., Demand Letter.

      19
               See id.

      20
            See Doc. 26-2, Ex. A to Pl.’s Mot. for Summ. J., Custodian of Records
Aff. ¶¶ 8-12.

      21
               See Doc. 26-21, Ex. I-3 to Pl.’s Mot. for Summ. J., Acceleration
Letter p. 2.

                                         4
$3.6842.22   Also as of April 12, 2018, the amounts due on the $270K

Loan are: (1) $219,914.99 in principal; (2) $17,109.08 in interest;

and (3) a per diem accrual of $35.13.23                 As of May 1, 2018,

Plaintiff’s attorneys’ fees totaled $40,130.80 and its expenses

totaled $1,428.53.24

                      II.   Summary Judgment Standard

      Summary judgment is warranted when the evidence reveals that

no genuine dispute exists on any material fact and the moving party

is entitled to judgment as a matter of law.           Fed. R. Civ. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Stauffer v.

Gearhart, 741 F.3d 574, 581 (5th Cir. 2014).            A material fact is a

fact that is identified by applicable substantive law as critical

to the outcome of the suit.         Anderson v. Liberty Lobby, Inc., 477

U.S. 242,     248    (1986);   Ameristar    Jet   Charter,    Inc.   v.   Signal

Composites, Inc., 271 F.3d 624, 626 (5th Cir. 2001). To be genuine,

the dispute regarding a material fact must be supported by evidence

such that a reasonable jury could resolve the issue in favor of

either party.       See Royal v. CCC & R Tres Arboles, L.L.C., 736 F.3d

396, 400 (5th Cir. 2013)(quoting Anderson, 477 U.S. at 248).


      22
            See Doc. 26-2, Ex. A to Pl.’s Mot. for Summ. J., Custodian of Records
Aff. ¶¶ 8-12; Doc. 26-9, Ex. A-7 to Pl.’s Mot. for Summ. J., $84K Loan Obligation
Payoff Doc.

      23
            See Doc. 26-2, Ex. A to Pl.’s Mot. for Summ. J., Custodian of Records
Aff. ¶¶ 8-12; Doc. 26-10, Ex. A-8 to Pl.’s Mot. for Summ. J., $270K Loan
Obligation Payoff Doc.

      24
            See Doc. 26-18, Ex. I to Pl.’s Mot. for Summ. J., Aff. of Jason T.
Rodriguez and Attached Exs.

                                       5
     The movant must inform the court of the basis for the summary

judgment motion and must point to relevant excerpts from pleadings,

depositions, answers to interrogatories, admissions, or affidavits

that demonstrate the absence of genuine factual issues.        Celotex

Corp., 477 U.S. at 323; Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th

Cir. 1992).   The movant may meet this burden by demonstrating an

absence of evidence in support of one or more elements of the case

for which the nonmovant bears the burden of proof.        See Celotex

Corp., 477 U.S. at 322; Exxon Corp. v. Oxxford Clothes, Inc., 109

F.3d 1070, 1074 (5th Cir. 1997).       If the moving party carries its

burden, the nonmovant may not rest on the allegations or denials in

his pleading but must respond with evidence showing a genuine

factual dispute.   Stauffer, 741 F.3d at 581 (citing Hathaway v.

Bazany, 507 F.3d 312, 319 (5th Cir. 2007)).       Notwithstanding the

local rules, a party moving for summary judgment still has the

burden of proving that no issue of material fact exists.      Celotex,

477 U.S. at 323.

                           III. Analysis

     Plaintiff moves for summary judgment on all of its claims

against all Defendants.   Plaintiff’s claims are for breach of the

promissory notes and the guaranty agreements.       Plaintiff has also

filed a claim for its attorneys’ fees pursuant to Chapter 38 of the

Texas Civil Practice and Remedies Code.        None of the Defendants




                                   6
have responded to Plaintiff’s motion.25

A.    Breach of the Promissory Notes

      In Texas,26 “[i]n order to recover on a promissory note, a

plaintiff must prove: (1) the note in question; (2) the party sued

signed the note; (3) the plaintiff is the owner or holder of the

note; and (4) a certain balance is due and owing on the note.”

PlainsCapital Bank v. Rogers, 715 Fed. Appx. 325, 329 (5th Cir.

2017) (quotations omitted) (citing Geiselman v. Cramer Fin. Grp.,

965 S.W.2d 532, 536 (Tex. App.—Houston [14th Dist.] 1997, no

writ)).

      Plaintiff has provided the promissory notes for the $84K Loan

and the $270K Loan.27 Plaintiff has shown that, through Siton, Giva

signed the note for the $84K Loan and Giva, Emedik, EHMB, EHMGMT,

and HPT signed the note for the $270K Loan.28                  Plaintiff has

provided evidence that it has been the owner of the notes for their


      25
              The Local Rules for the Southern District of Texas state that
“[f]ailure to respond [to a motion] will be taken as a representation of no
opposition.”    L.R. 7.4.  The non-moving party has twenty-one days to file a
response before the lack of response is considered a lack of opposition.     See
L.R. 7.3, 7.4. Even if a party fails to oppose a dispositive motion, the court
will not grant the motion without carefully considering the movant’s arguments.
See Hibernia Nat’l Bank v. Administracion Cent. Sociedad Anonima, 776 F.2d 1277,
1279 (5 th Cir. 1985).

      26
            The court sits in diversity jurisdiction and no party has contested
Plaintiff’s use of Texas law. Accordingly, the court applies Texas law to this
dispute.

      27
            See Doc. 26-3, Ex. A-1 to Pl.’s Mot. for Summ. J., $84K Loan
Promissory Note; Doc. 26-6, Ex. A-4 to Pl.’s Mot. for Summ. J., $270K Loan
Promissory Note.

      28
            See Doc. 26-3, Ex. A-1 to Pl.’s Mot. for Summ. J., $84K Loan
Promissory Note; Doc. 26-6, Ex. A-4 to Pl.’s Mot. for Summ. J., $270K Loan
Promissory Note.

                                       7
entire existence.29             Finally, Plaintiff has shown that certain

balances are due on both notes.30

       As Defendants have not responded to Plaintiff’s motion, they

have        not     provided     any     evidence      contradicting      Plaintiff’s

establishment of all four elements of its claim.                         Accordingly,

summary judgment is appropriate against Giva on the promissory note

for the $84K Loan, and against Giva, Emedik, EHMB, EHMGMT, and HPT

on the promissory note for the $270K Loan.

B.     Breach of the Guaranty Agreements

       In Texas, “in order to recover on a breach of guaranty

agreement,          the   plaintiff     must       prove:   (1)   the   existence    and

ownership          of   the   guaranty    agreement;        (2)   the   terms   of   the

underlying contract by the holder; (3) the occurrence of the

conditions upon which liability is based; and (4) the failure or

refusal to perform the promise by the guarantor.                    Byrd v. Estate of

Nelms, 154 S.W.3d 149, 157 (Tex. App.—Waco 2004, pet. denied)

(citing Escalante v. Luckie, 77 S.W.3d 410, 416 (Tex.App.-Eastland

2002, pet. denied)).

       Plaintiff has shown the existence of four guaranty agreements




       29
                  See Doc. 26-2, Ex. A to Pl.’s Mot. for Summ. J., Custodian of Records
Aff. ¶¶ 5-6.

      30
            See Doc. 26-2, Ex. A to Pl.’s Mot. for Summ. J., Custodian of Records
Aff. ¶¶ 8-12; Doc. 26-9, Ex. A-7 to Pl.’s Mot. for Summ. J., $84K Loan Obligation
Payoff Doc;Doc. 26-10, Ex. A-8 to Pl.’s Mot. for Summ. J., $270K Loan Obligation
Payoff Doc.

                                               8
that were signed by Sison and Siton.31 The guaranty agreements make

Sison and Siton liable for the 84K Loan and the 270K Loan in the

event of default.32        Both loans are in default.33           Plaintiff gave

Sison and Siton notice of default in the Demand Letter and they

have not performed their obligations to make payments on the

loans.34

      As Sison and Siton have not responded to Plaintiff’s motion,

they have not provided any evidence contradicting Plaintiff’s

establishment of all four elements of its claim.                     Accordingly,

summary    judgment   is    appropriate        against    Sison    and   Siton   on

Plaintiff’s breach of the guaranty agreements claim.

C.    Recovery of Attorney’s Fees

      In Texas, “[a] person may recover reasonable attorney's fees

from an individual or corporation, in addition to the amount of a

valid claim and costs, if the claim is for . . . an oral or written


      31
            See Doc. 26-4, Ex.      A-2 to Pl.’s Mot. for Summ. J., Sison $84K
Guaranty; Doc. 26-5, Ex. A-3 to    Pl.’s Mot. for Summ. J., Siton $84K Guaranty;
Doc. 26-7, Ex. A-5 to Pl.’s Mot.   for Summ. J., Sison $270K Guaranty; Doc. 26-8,
Ex. A-6 to Pl.’s Mot. for Summ.    J., Siton $270K Guaranty.

      32
            See Doc. 26-4, Ex.      A-2 to Pl.’s Mot. for Summ. J., Sison $84K
Guaranty; Doc. 26-5, Ex. A-3 to    Pl.’s Mot. for Summ. J., Siton $84K Guaranty;
Doc. 26-7, Ex. A-5 to Pl.’s Mot.    for Summ. J., Sison $270K Guaranty; Doc. 26-8,
Ex. A-6 to Pl.’s Mot. for Summ.    J., Siton $270K Guaranty.

      33
            See Docs. 26-11, 26-12, 26-13, 26-14, 26-15, & 26-16, Exs. B, C, D,
E, & F to Pl.’s Mot. for Summ. J., Defs.’ Resps. to Pl.’s 1 st Amd. Request for
Admis. Resps. Nos. 16 & 18; Doc. 26-2, Ex. A to Pl.’s Mot. for Summ. J.,
Custodian of Records Aff. ¶ 7.

      34
            See Docs. 26-11, 26-12,   26-13,   26-14, 26-15, & 26-16, Exs. B, C, D,
E, & F to Pl.’s Mot. for Summ. J.,    Defs.’   Resps. to Pl.’s 1 st Amd. Request for
Admis. Resps. Nos. 16 & 18; Doc.      26-2,    Ex. A to Pl.’s Mot. for Summ. J.,
Custodian of Records Aff. ¶ 7; Doc    26-20,   Ex. I-2 to Pl.’s Mot. for Summ. J.,
Demand Letter.

                                         9
contract.”   Tex. Civ. Prac. & Rem. Code § 38.001.         Plaintiff’s

claims are for the breach of six contracts. Accordingly, Plaintiff

may recover its reasonable attorney’s fees of $40,130.80.

                         IV.   Conclusion

     Based on the foregoing, the court GRANTS Plaintiff’s motion.

     SIGNED in Houston, Texas, this 24th day of October, 2018.




                                     ______________________________
                                        U.S. MAGISTRATE JUDGE




                                10
